Proceeding, pursuant to statute (Judiciary Law, § 90, subd 4) by the Grievance Committee for the Tenth Judicial District (1) to suspend the respondent Russell T. Sickmen, an attorney admitted to practice by this court on March 6, 1974, immediately from the practice of law based upon his conviction of a “serious crime”, (2) to authorize the petitioner to commence a proceeding to discipline respondent for the professional misconduct of said attorney in connection with his conviction upon a plea of guilty in the United States District Court, for the Southern District of New York, on November 14,1983, of conspiracy to commit mail fraud (US Code, tit 18, § 371) and upon any other charges of professional misconduct by said attorney which may come to the committee’s attention. K Application granted. U The respondent, Russell T. Sickmen, shall remain suspended from the practice of law until the further order of this court. The petitioner Grievance Committee for the Tenth Judicial District is authorized to commence the proceeding. The issues raised by the petition and the answer are referred to Alfred Besunder, Esq., 70 Forestdale Road, Rockville Centre, New York, 11570, as Special Referee, to hear and to report, with his findings upon each of the issues. I Frank A. Finnerty, Jr., Chief Counsel to the Grievance Committee for the Tenth Judicial District, 158 Third Street, Mineola, New York, 11501, is hereby appointed as attorney for the petitioner in this proceeding. Mollen, P. J., Titone, Lazer, Mangano and Niehoff, JJ., concur.